                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         KRISTI MAISENBACH,
                                   7                                                           Case No. 3:19-cv-00539-WHO
                                                         Plaintiff,
                                   8
                                                  v.                                           ORDER OF DISMISSAL UPON
                                   9                                                           SETTLEMENT
                                         PAVILIONS MANAGEMENT, LLC, et al.,
                                  10                                                           Re: Dkt. No. 17
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The parties to the action, by and through their counsel, have advised the Court that they have

                                  14   agreed to a settlement.

                                  15           IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE and any hearings

                                  16   scheduled in this matter are VACATED. It is further ordered that if any party certifies to this Court,

                                  17   with proper notice to opposing counsel within ninety (90) days from the date below, that settlement

                                  18   has not in fact occurred, this order shall be vacated and this cause shall be restored to the calendar for

                                  19   further proceedings. IT IS SO ORDERED.

                                  20   Dated: June 18, 2019

                                  21                                                       ______________________________________
                                                                                           WILLIAM H. ORRICK
                                  22                                                       United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
